Order, Supreme Court, Bronx County, entered on December 26, 1972, unanimously modified, on the law and on the facts, to allow the defendant-appellant to withdraw up to $2,000 from the account at the Chase Manhattan Bank, and otherwise affirmed, without costs and without disbursements. The wife having liquidated one of the joint accounts and kept the funds totalling some $2,000, in order to equalize the situation pending a determination on the merits, the husband should be permitted to withdraw a similar amount from his Chase Manhattan Bank account, which at one time was a joint account. In affirming a pendente lite alimony and counsel fee, we note again, as we have most recently-in Gostin v. Gostin (41 A D 2d 606) and Levene v. Levene (41 A D 2d 530) *915'“ that ordinarily appeals from the granting of temporary alimony áre not favored, as it is clearly more expedient and less consuming of both judicial time and that of the attorneys if counsel would promptly proceed to trial in accordance with section 249 of the Domestic Relations Law, which has legislatively expressed the entitlement to preference in the trial of such matters where justice so requires.” Concur — 'Markewich, J. P., Kupferman, Lane and Capozzoli, JJ.